Case 2:20-cv-06803-RSWL-RAO Document 26 Filed 08/27/20 Page 1 of 5 Page ID #:479


   1    Peter R. Afrasiabi (Bar No. 193336)
        pafrasiabi@onellp.com
   2    ONE LLP
        4000 MacArthur Boulevard
   3    Each Tower, Suite 500
        Newport Beach, CA 92660
   4    Telephone: (949) 502-2870
        Facsimile: (949) 258-5081
   5
        David Quinto (Bar No. 106232)
   6    Joanna Ardalan (Bar No. 285384)
        jardalan@onellp.com
   7    ONE LLP
        9301 Wilshire Boulevard
   8    Penthouse Suite
        Beverly Hills, CA 90210
   9    Telephone: (310) 866-5157
        Facsimile: (310) 943-2085
  10
        Attorneys for Plaintiffs
  11    Backgrid USA, Inc., Splash News and
        Picture Agency, LLC, Xposure Photo
  12    Agency, Inc.
  13
                             UNITED STATES DISTRICT COURT
  14
                           CENTRAL DISTRICT OF CALIFORNIA
  15
  16    BACKGRID USA, INC., a California          Case No.: 2:20-cv-06803 RSWL (RAOx)
        corporation; SPLASH NEWS AND              Hon. Ronald S. W. Lew
  17
        PICTURE AGENCY, LLC, a Nevada             PLAINTIFFS BACKGRID USA,
  18    limited liability company; XPOSURE        INC.’S, SPLASH NEWS AND
        PHOTO AGENCY INC., a California           PICTURE AGENCY, LLC’S &
  19
        corporation,                              XPOSURE PHOTO AGENCY INC.’S
  20                                              OPPOSITION TO DEFENDANT’S
                      Plaintiffs,                 EX PARTE APPLICATION
  21
  22          v.
  23
        ENTTECH MEDIA GROUP LLC. a
  24    Delaware limited liability company; and
  25    DOES 1-10, inclusive,

  26
  27                  Defendants.

  28

            PLAINTIFFS’ OPPOSITION TO DEFENDANT’S EX PARTE APPLICATION
Case 2:20-cv-06803-RSWL-RAO Document 26 Filed 08/27/20 Page 2 of 5 Page ID #:480


   1          Backgrid USA Inc., Splash News and Picture Agency LLC, and Xposure Photo
   2   Agency, Inc. (“Photo Agencies”) oppose Defendant EntTech Media Group LLC’s ex
   3   parte request as follows:
   4   I.     THERE IS NO IRREPARABLE HARM; ANY “HARM” WOULD BE
   5          THE ILL-GOTTEN GAINS OF ENTTECH’S INFRINGEMENT
   6          EntTech’s second ex parte request claims irreparable harm, an argument the
   7   Court already rejected: “Defendant has failed to establish that it would be irreparably
   8   harmed by proceeding under the regularly noticed motion schedule.” (Dkt. 19 at 4.)
   9          There is an additional reason EntTech will not be irreparably harmed; EntTech
  10   created a new Instagram Account, which can be found at
  11   https://www.instagram.com/paper/. Ardalan Decl., Ex. A, B. EntTech has been
  12   actively disparaging Okularity while promoting this new account.1 See Ardalan Decl.,
  13   Exhibit B (“MORE ON PAPER- Follow PAPER Magazines New Paper Account
  14   @Paper - Paper”). EntTech set up this new commercial, verified Instagram Account,
  15   and its failure to disclose this critically important fact to the Court, all the while
  16   complaining that it has lost business relationships and revenue because it has no
  17   Instagram account, lacks candor to the Court. A Court of equity cannot ignore that
  18   EntTech hid this very relevant fact from it.
  19          EntTech will no doubt argue that this new account has less traffic and therefore
  20   is less profitable to it. If so, that would be attributable to the fact that the original
  21   Paper magazine account was interesting to viewers precisely because of its infringing
  22   content. It has less content now and presumably is attempting to operate lawfully.2 All
  23   the missed business deals and opportunities described in the declaration of Mark Tevis
  24   would have been ill-gotten gains stemming from the infringements at issue hereto. If
  25
  26   1
         Okularity and the Photo Agencies, are defendants in EntTech v. Okularity et al. 2:20-
  27   cv-06298 RGK (Ex) in which EntTech alleges that the DMCA takedown notices were
       fraudulent
       2
                   and somehow violated RICO.
  28     This statement is without prejudice if the new account does in fact infringe
       additional works.
                                          2
             PLAINTIFFS’ OPPOSITION TO DEFENDANT’S EX PARTE APPLICATION
Case 2:20-cv-06803-RSWL-RAO Document 26 Filed 08/27/20 Page 3 of 5 Page ID #:481


   1   those same partners are not interested in Paper’s new account, that speaks to the
   2   Photo Agencies’ damages and not to EntTech’s “irreparable” harm. It would simply
   3   reflect the extent to which EntTech’s profits were attributable to its infringing
   4   conduct. Such harm cannot be the basis for emergency and for relief.
   5         And EntTech’s First Account was taken down precisely because EntTech
   6   infringed the Photo Agencies’ copyrights. In signing up for an Instagram Account,
   7   EntTech agreed to Instagram’s terms and conditions, which adopted a DMCA policy
   8   as provided by 17 U.S.C. § 512(i). Ardalan Decl. Ex. C. Having agreed to
   9   Instagram’s terms which prohibit infringement, but repeatedly infringing anyway,
  10   EntTech cannot claim “irreparable” harm. “He who consents to an act is not
  11   wronged by it.” California Civil Code § 3515.
  12         Section 512(i) requires that an internet service provider must “adopt[] and
  13   reasonably implement[] a [repeat infringer policy]” to avoid infringement liability.
  14   Instagram did that by enforcing its own Terms of Use. If EntTech had not been
  15   deemed a repeat infringer by Instagram, its Account would be alive and well. But
  16   EntTech violated the rights of copyright holders too many times. Any “emergency”
  17   was caused by EntTech. Relief, especially by ex parte application, is not available
  18   under such circumstances.
  19   II.   TIMING OF THE MOTION AND THE EX PARTE APPLICATION
  20         Notwithstanding that EntTech is responsible for numerous infringing works on
  21   its first Instagram account, so many so that Instagram deemed it a repeat infringer and
  22   took its account down, EntTech is also responsible for the timing of the motion. The
  23   Photo Agencies filed a First Amended Complaint on August 14, 2020.34 (Dkt. 22.)
  24
  25   3
         The crux of the changes between the Complaint and the First Amended Complaint is
       that it added infringements caused by EntTech.
  26   4
         The First Amended Complaint was filed before the Court issued its order on the
       motion to dismiss the Complaint. Consistent with the notion that there is no
  27   irreparable harm, the Court did not exercise its discretion in hearing the motion any
       way even though the considerations of the motions would have been the same. (Dkt.
  28   23 at 5.)
                                          3
             PLAINTIFFS’ OPPOSITION TO DEFENDANT’S EX PARTE APPLICATION
Case 2:20-cv-06803-RSWL-RAO Document 26 Filed 08/27/20 Page 4 of 5 Page ID #:482


   1   EntTech approached the Photo Agencies on August 25, asking if they would agree to
   2   a briefing schedule that would make their opposition due on August 28. See Tauler
   3   Decl., Ex. A. (Dkt. 25-1). The motion to dismiss the First Amended Complaint was
   4   submitted on August 25. (Dkt. 24.) It is obviously unreasonable to ask an opposing
   5   party to agree to a three-day briefing schedule for a regularly noticed motion,
   6   especially when the Court has already found that no irreparable harm exists. (See Dkt.
   7   25-1.) If timing were a genuine concern, as opposed to making the Photo Agencies
   8   spend more in fees, this motion should have been brought immediately after the First
   9   Amended Complaint was filed to give the Photo Agencies the appropriate amount of
  10   time to respond.5 Instead of doing so, EntTech waited for a Tuesday, the hearing date
  11   of this Court, to file its motion hoping to minimize the time the Photo Agencies would
  12   have to oppose it, while at the same time bringing its ex parte application to
  13   inconvenience the Photo Agency’s attorneys while they were preparing an opposition
  14   to the motion. Still, EntTech asks the Court to hurry its decision along and deem its
  15   motion submitted upon the filing of a reply brief. No emergency exists and the normal
  16   briefing schedule should stand.
  17   ///
  18   ///
  19   ///
  20
  21
  22
  23
       5
         EntTech’s application references an e-mail exchange whereby the Photo Agencies
  24   explained that professional courtesies are given only to people who behave
       professionally. The Photo Agencies, as well as the other defendants in the EntTech v.
  25   Backgrid et al., action have confronted a surprising lack of civility from EntTech,
       which motivated this statement. See Tauler Decl., Ex. A (Ardalan Aug. 26 e-mail to
  26   Tauler) (Dkt. 25-1). Moreover, it should not be controversial that the Photo Agencies
       are unwilling to drop a claim for injunctive relief, which would be necessarily broader
  27   than simply keeping the photos off Instagram. As demonstrated in this Action,
       EntTech infringed not only on Instagram, but also Twitter, and its own website, which
  28   would also be included in an injunction, in addition to other protections.
                                          4
             PLAINTIFFS’ OPPOSITION TO DEFENDANT’S EX PARTE APPLICATION
Case 2:20-cv-06803-RSWL-RAO Document 26 Filed 08/27/20 Page 5 of 5 Page ID #:483


   1   III.   CONCLUSION
   2          The Photo Agencies respectfully request that the ex parte application be
   3   denied.
   4
   5   Dated: August 27, 2020                 ONE LLP
   6
                                              By: /s/ Joanna Ardalan
   7                                              Joanna Ardalan
   8                                              Peter R. Afrasiabi

   9                                               Attorneys for Plaintiffs
                                                   Backgrid USA, Inc.; Splash News and
  10
                                                   Picture Agency, LLC, Xposure Photo
  11                                               Agency, Inc.
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                           5
              PLAINTIFFS’ OPPOSITION TO DEFENDANT’S EX PARTE APPLICATION
